May 4, 1911. The opinion of the Court was delivered by
The defendant was convicted before the mayor of the city of Anderson of the offense of keeping a bawdy house or a house of ill fame. The appeal to the Circuit Court was on the ground that there was no evidence of guilt, and the same question is made on the appeal to this Court. Analysis and argument is not necessary to show that the following evidence appearing in the record tended strongly to establish the guilt of the accused.
"W.F. Edwards, sworn, says: `I know the defendant. She lives on East Market street near Jefferson avenue. I have noticed her house for some time on Saturday night, for six or seven weeks. White men continually go there. Saw seven men knock at her door one night, but she did not admit them. One night a white man was in there. I don't know his name. Don't think anybody else lives in same house. One night I saw four women there. I have seen white men go there four or five different Saturday nights. Defendant keeps the house. She lives there. She rents from Monroe Hanks. The place has a bad reputation. This is in the city of Anderson. I am policeman of the city of Anderson. There are three rooms in the house. She has been arrested twice to my own knowledge.'
"E.B. Geer, sworn, says: `I am an extra policeman. I went with Mr. Edwards the night the women came out of the house. Two men and three women were in a buggy. Saturday night last we heard men in the house. Bell and I found men on the inside of Mamie Gist's house. I don't know general reputation of house. Many buggy tracks around house. She told me when I arrested her that she did not see why the city was any harder on her than other women, that other women had just as many men as she did.' *Page 545 
"W.N. Scott, sworn, says: `I went to her house on Thanksgiving day and found two other women in the house. The reputation of the house is very bad. It was about three o'clock in the afternoon of Thanksgiving day that I saw the women. I saw no men there that day. I know defendant lives there.'
"A.R. Jaynes, J.W. Samons, A.J. Freeman, policemen, sworn, say: That the general reputation of Mamie Gist's house is bad."
The judgment of this Court is that the judgment of the Circuit Court be affirmed.